Citation Nr: 1434856	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-34 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his military service.

2.  The Veteran's current tinnitus cannot be reasonably disassociated from his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.159 (2013).

2.  Tinnitus is proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310, 3.159 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In multiple written statements of record, as well as during his August 2011 Board hearing, the Veteran and his attorney contended that his currently diagnosed bilateral hearing loss and tinnitus was the result of events during his active duty service, to include noise exposure and in-service treatment for hearing loss and other ear disorders, to include bullous otitis media.  The Veteran asserted that he first noticed decreased hearing during service in 1972, first noticed tinnitus in 1971 while firing guns in boot camp, and was not issued any hearing protection during service or part of any hearing conservation program.  He indicated that he was exposed to noise in service from planes launching off his ship and while working on mechanical equipment below deck in the boiler and engine rooms.  The Veteran asserted that he first noticed decreased hearing and tinnitus in service and that he had experienced hearing loss and tinnitus since that time.  The Veteran denied any significant post-service noise exposure.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Moreover, pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The MERCK Manual, Section 7, Ch. 85, Inner Ear.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).  

The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Electrical/Mechanical Equipment Repairmen.  Service treatment records associated with the claims file are negative for a diagnosis of or treatment for a bilateral hearing loss disability as defined by VA.  38 C.F.R. § 3.385.  In an August 1971 Report of Medical History, the Veteran marked no when questioned as to whether he ever had or now had hearing loss.  In an August 1971 service induction examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
0
0
N/A
0
LEFT
10
15
25
N/A
0

An October 1972 sick call treatment record detailed that a prophylactic dose of penicillin was given to all those stationed aboard the USS ENTERPRISE because of an epidemic of streptococcal throat infection.  In December 1972, the Veteran complained of loss of hearing in the left ear.  The examiner noted the ear was packed with wax and irrigated it.  The Veteran was treated for otitis externa in January 1973, receiving alcohol and boric acid drops.  Later that month, he complained of pain and decreased hearing in the right ear.  The Veteran's right ear canal was noted to be red and slightly edematous, with a possible abscess developing along the posterior canal wall.  The tympanic membrane had flaky debris on it and was slightly retracted.  The examiner listed an impression of otitis media and otitis externa.  In a June 1973 health record, the Veteran was evaluated for possible hearing loss.  He was treated for swollen lymph nodes of the right side, with normal flora on throat culture in April 1974.  An examiner listed additional findings of otitis externa in the right ear in April 1975.  

In an August 1975 service separation examination report, the examiner noted bullous otitis media of the left ear on clinical evaluation.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
10
5
15
LEFT
20
25
20
20
20

In a March 2010 VA audiology examination report, the Veteran indicated that his bilateral hearing loss and tinnitus began when he was in service.  He reported a history of in-service noise exposure, including working as a heavy equipment mechanic on generators and firing a gun.  The Veteran complained of difficulty hearing and constant ringing in both ears.  He denied a history of significant post-service occupational or recreational noise exposure.  He reported that he worked as a carpenter for 30 years and as a yard manager for 30 years, wearing hearing protection and entering hearing conservation programs in each job.  His reported overall functional impairment was difficulty taking orders over the phone.  

Pure tone thresholds, in decibels, were reported as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
45
35
35
30
40
LEFT
30
25
30
25
35

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  After examining the Veteran, the examiner diagnosed mild to moderate bilateral conductive hearing loss and mild to moderate bilateral constant tinnitus.  The examiner noted that medical follow-up was needed based on the audiologic results, indicating that there would be a change in hearing thresholds if treated.  The examiner further opined that the etiology of bilateral tinnitus was most likely associated with hearing loss.  The examiner determined that it was "not at least as likely as not that the Veteran's hearing loss was due to in-service noise exposure as an electrical/mechanical repairman while in service," as his hearing loss was conductive in nature and he did not show hearing loss on his discharge examination.  The examiner also opined that it was "less likely than not that the Veteran's tinnitus was due to in-service exposure as an electrical/mechanic repairman while in the military because it was mostly likely that his tinnitus is due to conductive hearing loss."  The effect of these disorders on the Veteran's usual occupation and daily activities was difficulty hearing and understanding speech.  

In March 2013, the Board found the conclusions reached in the March 2010 VA audiology examination report to be inadequate and remanded these matters to obtain an adequate medical examination and opinion, which properly considered all of the evidence of record, discussed the Veteran's documented in-service complaints for hearing loss as well as treatment for other ear disorders, and fully addressed the etiology of the Veteran's bilateral hearing loss and tinnitus.  

In a June 2013 VA examination report, the VA examiner, a physician with a specialty in otorhinolaryngology, noted the Veteran had been diagnosed with conductive hearing loss in 2010.  After conducting the examination and reviewing the record, the examiner indicated that the most likely cause of the Veteran's conductive hearing loss was otosclerosis, despite his apparently negative family history of the disease.  It was noted that the only way to definitely diagnose otosclerosis would be to perform middle ear exploration under anesthesia, which the examiner indicated was outside the realm of a VA examination.  As such, the examiner resorted to speculation and made the aforementioned conclusions based on probability. 

In an August 2013 VA addendum medical opinion, the same VA examiner further opined that the Veteran's hearing loss was primarily conductive and more likely related to otosclerosis than any noise exposure, bullous otitis media, or otitis externa.  The examiner concluded that hearing loss was less likely than not related to the Veteran's period of military service.  However, the examiner reported that the Veteran had a very mild sensorineural component of hearing loss in the low frequencies, 30 decibels bone conduction thresholds at 500 and 1000 Hertz, only on the right, which could be caused by in-service noise exposure.  The examiner then concluded that it could be estimated that less than 10 percent of the Veteran's total hearing loss could be related to his period of military service.  The examiner further opined that the Veteran's tinnitus was directly related to, though not necessarily proportional to, his total hearing loss.  As the Veteran's hearing loss was primarily conductive and more likely due to otosclerosis, the examiner indicated that it must be concluded that the Veteran's tinnitus was also more likely related to otosclerosis and less likely than not related to his period of military service or any incident therein.  However, as the examiner again highlighted that less than 10 percent of the Veteran's total hearing loss was sensorineural and may be related to noise exposure, it could be estimated that less than 10 percent of the Veteran's tinnitus could be related to his period of military service. 

Based upon a longitudinal review of the record, the Board concludes that service connection is warranted for bilateral hearing loss and tinnitus.  As an initial matter, post-service VA audiology examination results dated in March 2010 clearly reflected a bilateral hearing disability for VA benefit purposes under 38 C.F.R. § 3.385 as well as findings of tinnitus.

The Board has also considered the Veteran's statements concerning in-service noise exposure, as well as his documented duty assignments.  Service personnel records, including his DD Form 214, demonstrated that the Veteran served as an Electrical/Mechanical Equipment Repairmen.  The Veteran's reported duties comport with the nature of his MOS and his duty stations.  There is no evidence of record demonstrating that the Veteran was not exposed to noise from gunfire, equipment, and aircraft during active service as asserted.  As such, the Board finds the Veteran's report of in-service noise exposure competent and credible evidence.

While the conclusions reached by the VA examiner in the June 2013 VA examination report with August 2013 addendum opinion are expressed in somewhat speculative terms, the Board notes that the VA examiner did relate a portion of the Veteran's total hearing loss and tinnitus to his military service.  The examiner also opined that the Veteran's tinnitus was directly related to, though not necessarily proportional to, his total hearing loss.

In addition, the Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise in service and hearing loss as well as tinnitus that began during active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  There was also no evidence of record demonstrating acoustic trauma or any substantial occupational or recreational noise exposure without hearing protection following the Veteran's active duty discharge.  Based on the above, the Board finds the Veteran's assertions of experiencing decreased hearing acuity and tinnitus since active duty service as credible evidence.  

In view of the totality of the evidence, including the Veteran's documented in-service MOS, his in-service noise exposure, the current findings of tinnitus and bilateral hearing loss, the diminished probative value of the March 2010 VA examination report, the language from The MERCK Manual, the somewhat speculative yet favorable findings in the June 2013 VA examination report with August 2013 addendum opinion, and the credible lay assertions of record, the Board finds that Veteran's bilateral hearing loss and tinnitus loss cannot be reasonably disassociated from his military service.  Evidence of record further showed that the Veteran's tinnitus cannot be reasonably disassociated from his bilateral hearing loss.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and tinnitus loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


